Citation Nr: 1106690	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  01-02 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether the appellant is recognized as a "surviving spouse" 
from November 16, 1996.  

2.  Entitlement to basic eligibility for dependency and indemnity 
compensation (DIC) from November 16, 1996.  

3.  Entitlement to service connection for cancer of the 
esophagus, including as due to herbicide exposure, for purposes 
of accrued benefits.


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Esq.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

This matter was previously before the Board in September 2002, 
July 2007 and July 2010 and was remanded for further development.  
Although the issue on appeal was previously characterized as 
whether new and material evidence has been submitted to reopen 
the claim of entitlement to service connection for the cause of 
the Veteran's death, the Board notes that the issues are better 
characterized as whether the appellant is recognized as a 
"surviving spouse" from November 16, 1996, entitlement to 
dependency and indemnity compensation (DIC) from November 16, 
1996 and service connection for cancer of the esophagus, 
including as due to herbicide exposure, for purposes of accrued 
benefits.  The threshold issue of whether the appellant is a 
"surviving spouse" was first discussed in the Board's July 2007 
remand.

The issue of entitlement to service connection for cancer of the 
esophagus, including as due to herbicide exposure, for purposes 
of accrued benefits is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The appellant was born in February 1948 and married the 
Veteran in September 1968; her marriage to the Veteran was 
terminated by his death in November 1990.  

2.  The appellant remarried on November 16, 1996; she remains 
married to the individual.  

3.  The appellant filed a claim to reopen a claim of entitlement 
to service connection for the cause of the Veteran's death in 
March 2000.  


CONCLUSIONS OF LAW

1.  The criteria for recognition of the appellant as the 
Veteran's surviving spouse for the purpose of entitlement to DIC 
are not met from November 16, 1996.  38 U.S.C.A. §§ 101(14), 103, 
1310, 1311 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.5, 3.50, 3.55 
(2010).

2.  The appellant does not meet the criteria for basic 
eligibility for DIC benefits from November 16, 1996.  38 U.S.C.A. 
§§ 101(14), 103, 1310, 1311; 38 C.F.R. §§ 3.5, 3.50, 3.55.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Surviving Spouse

DIC is a monthly payment made by VA to a surviving spouse, child, 
or parent due to a service-connected cause of death.  38 U.S.C.A. 
§ 101(14), 1310, 1311; 38 C.F.R. § 3.5.  Generally, a surviving 
spouse means a person of the opposite sex who was legally married 
to a Veteran at the time of his or her death, and has not since 
remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  
Exceptions to the remarriage bar include a voiding or annulment 
of remarriage.  38 U.S.C.A. §§ 103(d)(1), 1311(e); 38 C.F.R. § 
3.55(a)(1).  An amendment to Title 38 of the United States Code, 
effective January 1, 2004, added an additional exception to the 
remarriage bar for surviving spouse benefits stating that the 
remarriage after age 57 of the surviving spouse of a Veteran 
shall not bar the furnishing of specified benefits, such as DIC, 
to such person as the surviving spouse of a Veteran.  Pub. L. No 
108-183, 117 Stat. 2653 (2003) (codified at 38 U.S.C.A. § 
103(d)(2)(B)).  VA's regulations have been amended to reflect 
this statutory change stating that on or after January 1, 2004, 
the remarriage of a surviving spouse after the age of 57 shall 
not bar the furnishing of benefits relating to DIC compensation 
under 38 U.S.C.A. § 1311.  71 Fed. Reg. 29082 (May 19, 2006) 
(codified at 38 C.F.R. § 3.55(a)(10)).

When 38 U.S.C.A. § 103(d)(2)(B) was enacted on December 16, 2003, 
any surviving spouse who remarried after the age of 57 prior to 
that date was given one year to apply for reinstatement of DIC 
benefits.  Claimants requesting reinstatement on or after 
December 16, 2004 and who remarried after the age of 57 but 
before December 16, 2003, are not entitled to restoration of DIC 
benefits under the exception for remarriage after age 57.  38 
C.F.R. § 3.55(a)(10)(ii).

The Board has reviewed the appellant's contentions and arguments, 
specifically that 38 U.S.C.A. § 103(d)(2)(B) and 38 C.F.R. § 
3.55(a)(10)(ii) are ambiguous and that any surviving spouse who 
has remarried at any time, who is age 57 or older, is entitled to 
DIC benefits.  The Board finds this argument unpersuasive and 
both the statute and regulation at issue clear.  

The relevant facts of the case are not in dispute.  The appellant 
was born in February 1948.  She and the Veteran were married in 
September 1968.  That marriage was terminated by his death in 
November 1990.  She remarried on November 16, 1996 (at the age of 
48).  As confirmed in a February 2008 letter, she remains married 
to her second husband.  Therefore, pursuant to the above statutes 
and regulations, the appellant ceased to qualify as a surviving 
spouse as of November 16, 1996.  

Entitlement to dependency and indemnity compensation (DIC) from 
November 16, 1996

Unfortunately, there exists no legal basis upon which to grant 
DIC benefits to the appellant stemming from her March 2000 claim.  
DIC is a monthly payment made by VA to a surviving spouse, child, 
or parent due to a service-connected cause of death.  The 
appellant remarried at age 48, is still married to that 
individual and thus does not qualify as a surviving spouse.  
Therefore, as the appellant has been determined to no longer 
qualify as a surviving spouse as of November 16, 1996, she does 
not meet the threshold to receive DIC benefits as it relates to 
her March 2000 claim to reopen a claim for entitlement to service 
connection for the cause of the Veteran's death.  As such, the 
Board must deny the appellant's claim as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Given that this claim is being denied on the basis that 
entitlement to the claimed benefit cannot be established as a 
matter of law, VA's notice requirements at 38 C.F.R. § 3.159(b) 
are inapplicable.  See 38 C.F.R. § 3.159(b)(3)(ii).  Moreover, 
there is no indication of relevant evidence that VA has not 
obtained to date, particularly as these issues being decided turn 
on the appellant's marital status and not medical findings; 
accordingly, VA has met its duty to assist the appellant with the 
development of her claim.  38 C.F.R. § 3.159(c).

The Board is also satisfied that the development requested by its 
September 2002, July 2007 and July 2010 remands have now been 
satisfactorily completed and substantially complied with.  This 
includes action to develop VA and non-VA treatment records, 
adjudicate pending accrued benefits issues, provide additional 
notice, develop records relating to the appellant's status as a 
surviving spouse and adjudicate a separate CUE claim.  These 
efforts are documented in the claims file.  Only substantial, and 
not strict, compliance with the terms of a Board remand is 
required.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. 
West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 
(2008).


ORDER

Entitlement to recognition of the appellant as the Veteran's 
surviving spouse from November 16, 1996, for the purpose of 
entitlement to VA dependency and indemnity compensation (DIC), is 
denied.

Entitlement to basic eligibility for DIC compensation from 
November 16, 1996, is denied.


REMAND

The Board noted in its September 2002 remand that prior to his 
death, the Veteran filed a claim seeking entitlement to service 
connection for cancer of the esophagus, claimed as due to Agent 
Orange exposure.  He filed this claim in September 1989.  The 
Board in 2002 determined the Veteran had an open and pending 
claim at the time of his death in November 1990.  See 38 C.F.R. 
§ 3.160 (c)-(d) (2010).

The Board in 2002 also found that the appellant filed a then 
still pending claim for accrued benefits in December 1990.  See 
38 U.S.C.A. § 5121(c) (the only statutory requirement imposed 
regarding a claim for accrued benefits is that the application 
must be filed within one year after the date of death.); see also 
Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998), (holding that in 
order for a surviving spouse to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits, or else be entitled to them under an 
existing rating decision.)

Pursuant to the Board's September 2002 remand, in August 2003, 
the RO issued a rating decision adjudicating the claim.  The RO 
denied service connection for cancer of the esophagus, including 
as due to herbicide exposure, service connection for vocal cord 
paralysis, service connection for a right neck mass, service 
connection for tinnitus and service connection for an anxiety and 
depressive reaction, all for accrued benefits purposes.  The 
Board notes that in a statement apparently received by the RO on 
December 19, 2003, the appellant disagreed with the RO's August 
2003 rating decision denying the service connection for cancer of 
the esophagus, including as due to herbicide exposure, for 
purposes of accrued benefits.  

No statement of the case (SOC) in response to the December 2003 
notice of disagreement (NOD) is of record (although the Board 
notes that RO personnel acknowledged the NOD in a June 2004 
deferred rating decision and indicated that the NOD started an 
appeal on the issue).  In Manlincon v. West, 12 Vet. App. 238 
(1999), the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, hereinafter 
the Court) held that when an appellant files a timely NOD and 
there is no SOC issued, the Board should remand, rather than 
refer, the issue to the RO for the issuance of a SOC.  The 
appellant is hereby informed that she must complete her appeal 
concerning entitlement to service connection for service 
connection for cancer of the esophagus, including as due to 
herbicide exposure, for purposes of accrued benefits, by filing a 
substantive appeal following the issuance of the SOC.  See 
38 C.F.R. § 20.200 (2010).


Accordingly, the case is REMANDED for the following action:

Issue a statement of the case concerning the 
appellant's notice of disagreement with the 
August 2003 rating decision denying service 
connection for cancer of the esophagus, 
including as due to herbicide exposure, for 
purposes of accrued benefits.  Only return 
the appeal to the Board if the appeal is 
perfected as to the issue of service 
connection for cancer of the esophagus, 
including as due to herbicide exposure, for 
purposes of accrued benefits.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


